PER CURIAM.
The Court is in receipt of a petition for writ of error coram nobis from Kenneth Ralph Fox, an inmate of the State Prison, in which he states that he is an enrolled member of the Blackfeet Indian Tribe, convicted of the crime of forgery in the District Court of Glacier County. He contends that his crime was under the sole jurisdiction of the Federal laws.
We have many times held that such petitions should be filed in the office of the Clerk of the District Court of the county in which the judgment was rendered. See State v. Hales, 124 Mont. 614, 230 P.2d 960; State ex rel. Irvine v. District Court, 125 Mont. 247, 235 P.2d 662.
*607It is ordered that the petition be forwarded to the Clerk of the District Court of Glacier County, Montana, and by him called to the attention of the presiding judge of said Court, and that the petitioner Fox and the Attorney General be advised of such transfer by forwarding to them copy of this order.